IN THE COURT OF APPEALS OF IOWA

                                   No. 14-2162
                            Filed November 25, 2015


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

RICHARD BROWN,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Joel D. Novak, Judge.



      Richard    Brown     appeals   his   conviction   for   first-degree   eluding.

AFFIRMED.



      Tabitha L. Turner of Turner Law Firm, P.L.L.C., Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Linda J. Hines, Assistant Attorney

General, for appellee.



      Considered by Potterfield, P.J., and Doyle and Tabor, JJ.
                                          2


POTTERFIELD, Presiding Judge.

       Richard Brown appeals his conviction for first-degree eluding, contending

there is insufficient evidence he was the driver of the minivan involved in the

chase and crash on June 5, 2013.

       We review sufficiency-of-the-evidence claims for a correction of errors at

law. State v. Edouard, 854 N.W.2d 421, 431 (Iowa 2014). In deciding whether

the evidence is sufficient to support a guilty verdict, we consider the record

evidence in the light most favorable to the State, including all reasonable

inferences that may be fairly drawn from that evidence. State v. Showens, 845

N.W.2d 436, 439–40 (Iowa 2014). If substantial evidence supports the verdict,

we will uphold it. Id. at 440.

       Based on the evidence presented at trial, a reasonable jury could find

Brown was the driver of a minivan that sped away when Officer Peter Wilson

attempted to make a traffic stop for a missing headlight. At about 9:55 p.m., the

driver crashed the minivan trying to make a turn at a high rate of speed. Officer

Wilson testified he saw the driver of the minivan running away from the crash

scene and described the driver as a bald, black male, approximately five feet,

five inches tall and “wearing all green” clothing.

       Officer Wilson found a cell phone on the seat of the minivan after he was

unsuccessful in pursuing the fleeing driver on foot and returned to the crash

scene. The phone rang and the caller identification showed the call was from

“Baby Cakes.” Officer Wilson answered the phone and arranged to meet the

caller, Khiesha Little. Little identified Brown from a photo as the owner of that

cell phone and the person she had called. Little’s sister also identified Brown
                                            3


from a photo. Officer Wilson examined the photo and identified Brown as the

driver he had observed running away from the minivan.

       Denise Scovel testified that at 9:00 or 9:30 p.m. on June 5, 2013, she

loaned her mother’s Town & Country minivan to a black male, “about five-four,”

who was bald and was wearing “a green shirt with white on it, green pants, and

white tennis shoes.” Scovel identified Brown as the person to whom she had

loaned the minivan and who did not return it.

       The jury was not required to accept Brown’s sister’s alibi testimony that

Brown got to her house at 9:30 to 9:45 p.m. on June 5.1 See State v. Thornton,

498 N.W.2d 670, 673 (Iowa 1993) (“The jury is free to believe or disbelieve any

testimony as it chooses and to give weight to the evidence as in its judgment

such evidence should receive.”). Because there was substantial evidence from

which a reasonable jury could find that Brown was the driver of the minivan that

eluded police, we affirm.

       AFFIRMED.




1
 We note that his sister testified Brown did not call before he arrived and he had lost his
phone that night. Even assuming Brown did go to his sister’s house, the “lost” phone
would be consistent with his leaving it behind in the minivan.